Felton, J.
1. Where the plaintiff in a trover suit failed to prove the value of a bale of cotton alleged to have been sold by a tenant to the defendant, to which cotton the plaintiff held a bill of sale to secure advances, and also failed to prove the record of the bill of sale prior to the saile to the defendant, or actual notice thereof to defendant, it was error for the court to direct a verdict for the plaintiff for a fixed amount as money damages.
*439Decided September 23, 1937.
Oliarles Pigue, for plaintiff in error.
J. G. Roberts, contra.
2. It was not error for the .court to refuse to admit testimony of a witness to the effect that the plaintiff permitted others to sell in the open market their crops to which the plaintiff had a bill of sale. Such evidence was without probative value on the question whether the plaintiff so authorized the maker of the bill of sale in the instant case. It is not necessary to pass upon the other questions raised.

Judgment reversed.


Stephens, P. J., and Sutton, J., concur.